Tilghman C. J.
delivered the opinion of the Court. The plaintiff moves to quash this appeal, because it was not properly entered. The objection is, that the affidavit should have been made by the agent, or attorney in fact, and not by the attorney at law. The Court do not think so. The word attorney, may be well understood attorney at law; and he is often the most proper person to make the affidavit, being best acquainted with the business ; especially when his client is at a distance. The act of assembly admits of an affidavit by the party, his agent or attorney, which comprehends attornies both at law and in fact. The appeal, therefore, is entered within the words of the law, and so it is also within its spirit, for it appears, that the persons ultimately responsible in this action, are Messrs. Riker and Sampson of New York, at whose request Mr. Du Ponceau gave an indemnifying bond to sheriff Fitter, when he made a levy on the goods of .the plaintiff, in consequence of which, this suit is brought. As for the defendants on record, they have taken no concern in this action, trusting altogether to their security ; so that, in fact, they have left it to Mr. Du Ponceau to do as he thought proper. The affidavit, therefore, was made by the attorney for the persons who have the greatest interest, and to whom the conduct of the suit has been confided by the defendants on record. As to the objection of, hardship in compelling the defendants to appeal against their will, I do not take that tp be the true state of the fact. Although the defendants did not order the appeal, they did not object to it. The objection comes from the plaintiff. If the defendants think proper, they may come into Court and strike off the appeal. *3But then Mr. Fitter must consider, that by doing so, he may lose the benefit of the indemnifying bond. That is a matter, however, with which at present this Court has nothing to do. We are of opinion, that the appeal was well entered, and therefore, the rule to shew cause, &c. must be discharged.
Rule discharged.